            Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

AMERICAN FEDERATION OF                      )
GOVERNMENT EMPLOYEES,                       )
National Council of HUD Locals              )
Council 222, AFL-CIO,                       )
451 7th St. SW, Washington D..C. 20410      )
Washington, DC 20410,                       )
                                            )
        Plaintiff,                          )
                                            )
v.                                          )     Civil Action No. ___________
                                            )
FEDERAL LABOR RELATIONS                     )
AUTHORITY,                                  )
1400 K Street NW, Washington, D.C. 20424, )
                                            )
        and                                 )
                                            )
COLLEEN DUFFY KIKO,                         )
In her official capacity as Chairman of the )
Federal Labor Relations Authority,          )
1400 K Street NW, Washington, D.C. 20424, )
                                            )
        Defendants.                         )
_______________________________________)

           COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                                     INTRODUCTION

       The American Federation of Government Employees National Council of HUD Locals,

Council 222, AFL-CIO (“Council 222”) challenges the decisions of the Federal Labor Relations

Authority (“Authority”) in Department of Housing and Urban Development and AFGE, Council

of HUD Locals 222, 70 F.L.R.A. 605 (2018) (“HUD VIII”), and Department of Housing and

Urban Development and AFGE, Council of HUD Locals 222, 71 F.L.R.A. 17 (2019) (“HUD

IX”) (denying reconsideration of HUD VIII).




                                              1
             Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 2 of 16



       In HUD VIII and HUD IX, the Authority exceeded its power under the Federal Service

Labor-Management Relations Statute, 5 U.S.C. Chapter 71, (the “Statute”) by vacating numerous

final and binding arbitration awards and Authority decisions in the same matter, some of which

had been final and binding for a decade or more. The Authority did so over the dissent of

Member Ernest DuBester, who noted, inter alia, that the Statute does not permit the Authority to

retroactively invalidate previous, final and binding decisions. HUD VIII at 609. The Statute

instead requires that both arbitration awards and Authority decisions become final and binding

when no appeal is taken or when any appeals on the issue involved have been exhausted. The

Authority’s decisions were therefore ultra vires, arbitrary, capricious, an abuse of discretion, and

not in accordance with law. Copies of the Authority’s decisions in HUD VIII and HUD IX

accompany this complaint.

         The Authority’s decisions to overturn final and binding arbitration awards and vacate

over a decade of its own prior decisions undermine the rule of law. And the Authority has

offered no convincing explanation for its choice to reach back and disturb previously settled

matters nor does it explain the source of its purported power to do so.

       Contrary to the Authority’s decisions, the Statute requires that any grievance not

satisfactorily settled under a negotiated grievance procedure shall be subject to binding

arbitration, which may be invoked by either party. 5 U.S.C. §7121(b)(1)(c)(iii). The Statute also

mandates that if no exceptions are raised to an arbitration award within 30 days of its issuance

then the award becomes final and binding. 5 U.S.C. § 7122(b). Likewise, if exceptions to an

arbitration award are raised and decided by the Authority, the Authority’s decision on those

exceptions becomes final and binding if no further review is sought. Nowhere does the Statute

give the Authority the power to revisit a final and binding decision in a case and simply change



                                                 2
            Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 3 of 16



course. The Authority’s decisions in HUD VIII and HUD IX are thus a clear violation of

mandatory requirements set forth in the Statute and are in excess of the Authority’s statutory

powers. See 5 U.S.C. §§ 7105(a)(2)(H), 7122(b). Accordingly, the decisions of the Authority in

HUD VIII and HUD IX should be vacated.

I.     JURISDICTION

       1. The court has jurisdiction pursuant to 28 U.S.C. § 1331 and 5 U.S.C. § 702.

       2. AFGE seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202.

II.    VENUE

       3. Pursuant to 28 U.S.C. § 1391(e)(1), the District of Columbia is a proper venue for this

           action because Plaintiff has its headquarters here and because Defendants are also

           headquartered here.

III.   PARTIES

       4. Council 222 is a labor organization and unincorporated association located at 451 7th

           St. SW, Washington, D.C. 20410. The Council represents Department of Housing and

           Urban Development (“HUD”) employees, excluding all management officials,

           supervisors, and employees described in 5 U.S.C. §§ 7112(b)(2), (3), (4), (6), and (7).

       5. Council 222 is affiliated with the American Federation of Government Employees,

           AFL-CIO.

       6. Defendant Federal Labor Relations Authority is a federal agency whose headquarters

           are located at 1400 K Street NW, Washington, D.C. 20424.

       7. Defendant Colleen Duffy Kiko is the Chairman of the Authority. She is sued solely in

           her official capacity. Defendant Kiko was appointed to the Authority on December

           11, 2017.



                                                3
     Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 4 of 16



The Federal Service Labor-Management Relations Statute

8. When enacting Chapter 71, Congress explicitly found that labor organizations and

   collective bargaining are in the public interest. 5 U.S.C. § 7101(a).

9. Congress also found that labor organizations and collective bargaining also facilitates

   and encourages the amicable settlements of disputes between employees and their

   employers involving conditions of employment. 5 U.S.C. § 7101(a)(1)(c).

10. Chapter 71 created the Authority and charged it with taking the necessary and

   appropriate actions to effectively administer the provisions of Chapter 71. 5 U.S.C. §

   7105(a)(2)(I).

11. 5 U.S.C. § 7121 requires that all collective bargaining agreements negotiated under

   Chapter 71 include a negotiated grievance procedure concluding in binding

   arbitration.

12. 5 U.S.C § 7122(a) provides that either party to an arbitration may file with the

   Authority an exception to any arbitrator’s award.

13. 5 U.S.C. § 7122(b) provides that if no exception to an arbitration award is filed during

   the 30-day period beginning on the date the award is served on the party, the award

   shall be final and binding.

14. The Authority has concluded that an arbitral award becomes final and binding when

   there are no timely exceptions filed or when timely-filed exceptions are denied by the

   Authority. American Federation of Government Employees, Local 2054 and United

   States Department of Veterans Affairs, 58 F.L.R.A. 163, (2002).




                                         4
     Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 5 of 16



FACTS

15. At all times relevant to this complaint, Council 222 and HUD were parties to a

   collective bargaining agreement ("CBA") that provided for final and binding

   arbitration under the Statute.

16. On November 30, 2002, Council 222 filed a grievance under the parties’ CBA.

17. The grievance alleged that HUD violated Articles 4, 9, and 13, of the CBA by

   advertising and filling certain positions with promotion potential to GS-13 in a

   manner that deprived employees occupying similar positions with promotion

   potential to GS-12, of the opportunity to be non-competitively promoted to GS-13.

   (the “promotion opportunity grievance”).

18. On January 17, 2003, HUD denied the promotion opportunity grievance.

19. HUD claimed, inter alia, that the grievance was precluded by Section 7121(c)(5) of

   the Statue.

20. Council 222 and HUD did not agree on a resolution and the promotional opportunity

   grievance proceeded to arbitration.

21. On or about April 7, 2003, and May 25, 2003, a hearing was held before Arbitrator

   Andree McKissick. The issue was “Whether or not this grievance is arbitrable?”

22. On or about June 23, 2003, Arbitrator McKisscick issued an award finding that the

   promotion opportunity grievance was arbitrable and that it did not involve a

   classification matter under Section 7121(c)(5) of the Statute. (“June 23, 2003

   Award”)

23. On or about July 28, 2003, HUD filed exceptions with the Authority to the June 23,

   2003 Award. HUD’s exceptions argued, inter alia, that the award involved a



                                         5
     Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 6 of 16



   classification matter because it pertained to the reclassification of positions and was

   therefore barred by 5 U.S.C. § 7121(c)(5).

24. The Authority issued a decision on HUD’s exceptions on February 11, 2004, in

   United States Department of Housing and Urban Development and American

   Federation of Government Employees National Council of HUD Locals 222, 59

   F.L.R.A. 630 (2004) (“HUD I”)

25. The Authority remanded the matter back to Arbitrator McKissick for clarification of

   the June 23, 2003 Award’s reference to the reclassification of positions.

26. The Authority stated that, “the arbitrator (1) would not have jurisdiction over a

   grievance concerning [reclassifying the grievants’ permanent position to have

   noncompetitive promotion potential to GS-13] but (2) would have jurisdiction over a

   grievance alleging a right to be placed in previously-classified positions.”

27. Following a hearing, Arbitrator McKissick issued a clarification award on January 24,

   2007 (the “January 24, 2007 Award”). The January 24, 2007 Award clarified that the

   grievance alleged the right to be placed in a previously classified position.

28. Council 222 and HUD thereafter had a hearing before Arbitrator McKissick over the

   merits of the promotion opportunity grievance on July 15, 2008 and August 28, 2008.

29. The stipulated issues were: Whether [HUD] violated the CBA, law, rule or other

   regulation by failing to treat bargaining unit employees fairly and equitably at the

   time it posted vacancy announcements for newly-created positions until present? If

   so, what shall be the remedy.

30. Arbitrator McKissick issued an award on the promotion opportunity grievance on

   September 29, 2009 (the “September 29, 2009 Award”).



                                         6
     Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 7 of 16



31. The Arbitrator sustained the grievance and ordered an organizational upgrade of

   affected positions by upgrading the journeyman level for all the subject positions to

   GS-13 level retroactively from 2002.

32. On October 30, 2009, HUD filed exceptions to the September 29, 2009 Award.

33. HUD argued that the September 29, 2009 Award ordered the upgrade of existing

   positions, which was an improper reclassification of positions in violation of 5 U.S.C.

   § 7121(c)(5).

34. On January 26, 2011, the Authority affirmed that the grievance did not concern

   classification within the meaning of 5 U.S.C. §7121(c)(5). United States Department

   of Housing and Urban Development and American Federation of Government

   Employees National Council of HUD Locals 222, 65 F.L.R.A. 433, 2011. (HUD II).

35. However, the Authority held that the remedy ordered by the arbitrator did concern a

   classification matter. The Authority therefore set aside the remedy and remanded the

   matter back to the parties for settlement or resubmission to Arbitrator McKissick if no

   settlement could be reached.

36. HUD did not seek further review of HUD II.

37. Following the remand of HUD II, the parties could not reach agreement on an

   appropriate remedy.

38. Council 222 resubmitted the issue to Arbitrator McKissick and asked that she

   exercise her authority to provide an alternative remedy.

39. The Arbitrator then directed both parties to submit proposed alternative remedies.

40. Council 222 submitted proposed alternative remedies to Arbitrator McKissick.

41. HUD did not submit proposed remedies to Arbitrator McKissick.



                                        7
     Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 8 of 16



42. On January 10, 2012, McKissick issued a new remedy award (the “January 10, 2012

   Award”).

43. In the January 10, 2012 Award, Arbitrator McKissick ordered HUD, inter alia, to: 1)

   retroactively and permanently promote all affected bargaining-unit employees into

   currently existing career-ladder positions with GS-13 promotion potential; and (2)

   retroactively select GS-12 affected employees to fill vacant career-ladder positions

   for which they applied, (3) allow one priority consideration to each grievant and re-

   run selections for all vacancies that [HUD] filled in violation of the CBA between

   2002 and the present, and (4)…place all affected bargaining-unit employees into an

   unclassified position description identical to those of the newly-hired current GS-13

   employees and grade those PDs [and] retroactively place the Grievants in them.

44. On February 10, 2012, HUD filed exceptions to the January 10, 2012 Award.

45. On August 8, 2012, the Authority dismissed HUD’s exceptions. United States

   Department of Housing and Urban Development and American Federation of

   Government Employees National Council of HUD Locals 222, 66 F.L.R.A. 867,

   2012. (“HUD III”).

46. HUD did not seek further review of HUD III.

47. Following the Authority's dismissal of HUD’s exceptions to the January 10 2012

   Award the parties were unable to agree on how to implement the remedies ordered by

   Arbitrator McKissick.

48. On February 4, 2014, the parties began a series of meetings with the arbitrator that

   were intended to facilitate implementation of the January 10 2012 Award. After each




                                         8
     Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 9 of 16



   meeting, Arbitrator McKissick memorialized and provided a summary of the parties’

   discussions at the meeting.

49. Arbitrator McKissick issued a total of 10 summaries over the course of approximately

   3 years.

50. Specifically, the arbitrator issued summaries on: March 14, 2014 (Summary 1), May

   17, 2014 (Summary 2), August 2, 2014 (Summary 3), January 10, 2015 (Summary 4),

   February 27, 2015 (Summary 5), May 16, 2015 (Summary 6), June 27, 2015

   (Summary 7), February 27, 2016 (Summary 8), March 26, 2016 (Summary 9), and

   June 30, 2016 (Summary 10).

51. Each summary involved the identification of grievants, clarification of members of

   the class of grievants, the damages period, and/or the conduct of more formal

   hearings on the implementation of the January 10, 2012 Award.

52. HUD did not file exceptions to Summaries 1, 2, 4, 5, 7, 8 or 9, or contest them in any

   other fashion.

   Summary 3

53. In Summary 3, Arbitrator McKissick ordered, inter alia, the Parties to make

   substantial progress on identifying class members. The parties were instructed that

   based upon this Arbitrator's award, as an example, all GS- 1101 employees at the GS-

   12 level from 2002 to present were to be promoted, per the Back Pay Act and CBA,

   with backpay and interest, as of their earliest date of eligibility.

54. HUD filed exceptions to Summary 3 on September 4, 2014, arguing, among other

   things, Summary 3 modified the remedial award.




                                          9
    Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 10 of 16



55. On May 22, 2015, the Authority dismissed HUD’s exceptions to Summary 3. United

   States Department of Housing and Urban Development and American Federation of

   Government Employees National Council of HUD Locals 222, 68 F.L.R.A. 631

   (2015) (“HUD IV”). The Authority held, inter alia, that HUD’s exceptions were

   untimely because its exceptions to the third summary challenged findings that

   originally appeared in the remedial award or, at the latest, the second summary.

56. HUD then requested reconsideration of HUD IV.

57. The Authority denied HUD’s request for reconsideration and motion for stay of its

   decision in HUD IV on or about November 4, 2015. United States Department of

   Housing and Urban Development and American Federation of Government

   Employees National Council of HUD Locals 222, 69 F.L.R.A. 60, 2015. (“HUD V”).

58. HUD did not seek further review of HUD IV or HUD V.

   Summary 6

59. In Summary 6, Arbitrator McKissick, inter alia, adapted Council 222’s methodology

   identifying class members and clarified that the class of employees eligible for the

   relief stated include: any employee who encumbered any position in any job series

   identified in the Hearing Exhibits as noted in the Award and presented by the Union.

60. HUD filed exceptions to Summary 6 with the Authority in June 2015.

61. HUD again argued, inter alia, that the remedy directed by the arbitrator was contrary

   to 5 U.S.C. § 7121(c)(5) because it impacted a large number of employees.

62. On February 25, 2016, the Authority dismissed in part and denied in part HUD’s

   exceptions to Summary 6. United States Department of Housing and Urban




                                        10
    Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 11 of 16



   Development and American Federation of Government Employees National Council

   of HUD Locals 222, 69 F.L.R.A. 213, 2016. (“HUD VI”).

63. The Authority found that the number of employees affected by the remedy was

   irrelevant to whether the remedy concerned a classification matter under 5 U.S.C. §

   7121(c)(5) and that, in any event, HUD had forfeited its argument by failing to raise it

   in a timely manner.

64. HUD filed a motion for reconsideration and a motion to stay the decision in HUD VI.

65. The Authority denied HUD’s motions on or about November 3, 2016. United States

   Department of Housing and Urban Development and American Federation of

   Government Employees National Council of HUD Locals 222, 70 F.L.R.A. 38, 2016

   (“HUD VII”).

66. HUD did not seek further review of HUD VI or HUD VII.

   Summary 9

67. In Summary 9 Arbitrator McKissick ruled that she would conduct a formal hearing on

   the record with testimony if necessary. She stated she would sign subpoenas served

   by the Union as long as the Agency and witnesses were provided sufficient notice.

68. HUD did not file exceptions to Summary 9.

   Summary 10, HUD VIII and HUD IX

69. In Summary 10, Arbitrator McKissick notified the parties of her intent to schedule a

   hearing in order to continue implementation of the January 10, 2012 Award.

70. On July 29, 2016, HUD filed exceptions to Summary 10.

71. HUD argued, inter alia, that Summary 10 modified January 10, 2012 Award by

   calling for a hearing.



                                        11
    Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 12 of 16



72. The Authority issued an Order to Show Cause on September 15, 2016, ordering HUD

   to show cause why its exceptions were not untimely, inasmuch as HUD had failed to

   challenge the arbitrator’s decision to also order a hearing in Summary 9.

73. The Authority did not discharge the Order to Show Cause.

74. On May 24, 2018, without granting or denying exceptions filed by HUD vacated

   HUD I through HUD VII, and all related arbitration awards and summaries.

   United States Department of Housing and Urban Development and American

   Federation of Government Employees National Council of HUD Locals 222, 70

   F.L.R.A. 605, 2018 (“HUD VIII”).

75. The Authority claimed, notwithstanding the final and binding status of HUD II and

   HUD III, that the promotion opportunity grievance concerned a classification matter

   and was therefore barred from the parties’ negotiated grievance procedure pursuant to

   5 U.S.C. § 7121(c)(5).

76. On June 8, 2018, Council 222 filed a timely motion for reconsideration of the

   Authority’s decision in HUD VIII.

77. Council 222 argued, among other things, that the Authority’s decision in HUD VIII

   was ultra vires because it violated 5 U.S.C. § 7122(b) by vacating previously final

   and binding awards and decisions.

78. In the motion for reconsideration, Council 222 also explained that HUD’s exceptions

   to Summary 10 were untimely because HUD's exceptions to Arbitrator McKissick’s

   ordering of a hearing were, in fact, exceptions to Arbitrator McKissick’s reiteration of

   a hearing referred to in Summary 9, which was issued on March 26, 2016.




                                        12
    Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 13 of 16



79. On February 8, 2019, the Authority, by a 2-1 vote over Member DuBester’s dissent,

   denied Council 222’s motion for reconsideration. Dep’t of Housing and Urban

   Development and AFGE, Council 222, 71 F.L.R.A. 6 (2019) (“HUD IX”).

80. In so doing, the Authority conceded that Summaries 1 – 9 were final and binding.

                                        COUNT I

                                        Ultra Vires

81. Council 222 realleges and incorporates by reference the allegations contained in

   paragraphs 1 through 80.

82. 5 U.S.C. § 7121(b)(1)(C)(iii) requires that grievances filed pursuant to a negotiated

   grievance procedure negotiated under the Statute, if not settled, be subject to binding

   arbitration.

83. 5 U.S.C. § 7122(b) requires that arbitration awards become final and binding if no

   exceptions are filed.

84. 5 U.S.C. § 7105 does not grant the Authority the power to reverse, vacate, or modify,

   final and binding decisions or awards as to the matter in which they were issued.

85. By vacating HUD I thru HUD VII and all associated arbitration awards and

   summaries, including awards or summaries to which no exceptions were taken, the

   Authority exceeded it powers under the Statute.

86. By vacating the final and binding decisions the Authority acted contrary to the clear

   and mandatory requirements of 5 U.S.C. § 7121(b)(1)(C)(iii) and 5 U.S.C. § 7122(b).

87. Consequently, HUD VIII and HUD IX are ultra vires and void.




                                         13
    Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 14 of 16



                                        COUNT II

                      Violation of the Administrative Procedure Act
                                   5 U.S.C. § 706(2)(C)

88. Council 222 realleges and incorporates by reference the allegations contained in

   paragraphs 1 through 80.

89. 5 U.S.C. § 7121(b)(1)(C)(iii) requires that grievances filed pursuant to a negotiated

   grievance procedure negotiated under the Statute, if not settled, be subject to binding

   arbitration.

90. 5 U.S.C. § 7122(b) requires that arbitration awards become final and binding if no

   exceptions are filed.

91. 5 U.S.C. § 7105 does not grant the Authority the power to reverse, vacate, or modify,

   final and binding decisions or awards as to the matter in which they were issued.

92. By vacating HUD I thru HUD VII and all associated arbitration awards and

   summaries, including awards or summaries to which no exceptions were taken, the

   Authority exceeded it powers under the Statute.

93. By vacating the final and binding decisions the Authority acted contrary to the clear

   and mandatory requirements of 5 U.S.C. § 7121(b)(1)(C)(iii) and 5 U.S.C. § 7122(b).

94. Consequently, HUD VIII and HUD IX are contrary 5 U.S.C. § 706(2)(c).

                                      COUNT III

                                   Ultra Vires
                              5 U.S.C. § 706(2)(A)

95. AFGE Council 222 realleges and incorporates by reference the allegations contained

   in paragraphs 1 through 80.

96. 5 U.S.C. 7122(b) prohibits vacating final and binding arbitration awards.



                                         14
       Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 15 of 16



97. By refusing to uphold the final and binding arbitral decisions underlying and in HUD

   1 thru HUD VII and Summaries 1 thru 9, the Authority is in violation of 5 U.S.C.

   7121(b)(1)(c)(iii).

98. By vacating the final and binding decisions in the above paragraph the Authority

   acted contrary to a clear and mandatory provision of the Statute.

99. Therefore, the Authority’s decision in HUD VIII, 70 F.L.R.A. 605 (2018), and the

   Authority’s denial of reconsideration in HUD IX, 70 F.L.R.A. 17 (2019), are

   arbitrary, capricious, and an abuse of discretion in violation of 5 U.S.C. § 706(2)(A).

                                       COUNT IV

                                       5 U.S.C. § 706(2)(A)

100.     AFGE Council 222 realleges and incorporates by reference the allegations

   contained in paragraphs 1 through 80.

101.     5 U.S.C. 7121(b)(1)(c)(iii) guarantees grievances, filed pursuant to procedures

   negotiated under the Statute, that are not settled shall be subjected to binding

   arbitration.

102.     By refusing to uphold the final and binding decisions in HUD 1 thru HUD VII and

   Summaries 1 thru 9, the Authority is in violation of 5 U.S.C. 7121(b)(1)(c)(iii).

103.     By vacating the final and binding decisions in the above paragraph the Authority

   acted contrary to a clear and mandatory provision of the Statute.

104.     Therefore, the Authority’s decision in HUD VIII, 70 F.L.R.A. 605 (2018), and the

   Authority’s denial of reconsideration in HUD IX, 70 F.L.R.A. 17 (2019), are

   arbitrary, capricious, and an abuse of discretion in violation of 5 U.S.C. § 706(2)(A).




                                         15
    Case 1:19-cv-00998 Document 1 Filed 04/09/19 Page 16 of 16



                                RELIEF REQUESTED

AFGE respectfully requests that this Court enter an ORDER:

(1) Vacating the Authority’s decisions in HUD VIII and HUD IX; and

(2) Declaring the Authority’s decision in HUD VIII and HUD IX ultra vires and void, and

   in violation of the Administrative Procedure Act; and

(3) Granting such other relief as this Court deems necessary and proper.



                                            Respectfully Submitted,

                                              /s/ Andres M. Grajales
                                            Andres M. Grajales
                                            Deputy General Counsel
                                            D.C. Bar No. 476894
                                            AFGE, Office of the General Counsel
                                            80 F Street, N.W.
                                            Washington, D.C. 20001
                                            Tel.: (202) 639-6426
                                            Fax.: (202) 379-2928
                                            Email: Grajaa@afge.org

                                             /s/ Mark L. Vinson
                                            Mark L. Vinson*
                                            Assistant General Counsel
                                            D.C. Bar No. 478175
                                            AFGE, Office of the General Counsel
                                            80 F Street, N.W.
                                            Washington, D.C. 20001
                                            Tel.: (202) 639-6426
                                            Fax.: (202) 379-2928
                                            Email: vinsom@afge.org
                                            *Lead Counsel

                                            Attorneys for AFGE




                                       16
